DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Reply filed 23 July 2021, Applicant:
Amended claim 3 and cancelled claims 6-13 which overcomes the 35 USC 112(b) rejection of claims 1-13 because the “full inspection assembly” claim 1 term is now consistent with its dependent claims due to the claim amendments and cancellations.  Similarly for independent claim 14 and the  amendment to its dependent claim 16 resulting in withdrawal of the 112(b) rejection of claims 14-20.

Moreover, these amendments in a) relating to the “full inspection assembly” now definitively tie this term to the lexicographical definition provided in the specification (as also argued by Applicant on page 6).  It is noted that these amendments have necessitated the new grounds of rejection being applied to the claims (additionally applying Sones) because the meaning of the term “full inspection assembly” has been altered via amendments;



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
More specifically, the arguments (pgs. 6-7) against Leitzen ‘718 and Leitzen ‘659 not disclosing the “full inspection assembly” as this claim term is defined by Applicant are moot in view of Sones.
In regards to claims 2 and 14, Applicant also argues, pages 7-8, that the inspection station 150 of Leitzen ‘718 is positioned at the downstream end of the work path of a necker machine and that Leitzen ‘659 provides that the inspection station is “prior to the necking and flanging stations”, citing [0045] of Leitzen ‘718.  Applicant then argues that this does not disclose or suggest providing the inspection station that is coupled to the frame assembly of a necker machine.  
In response, notes that that Leitzen ‘718 discloses a full inspection assembly (with Sonen) in which Leitzen’s inspectin station is structured to be coupled to said necker machine frame assembly.  See Fig. 3 and [0049], [0053], [0072] in which the inspection station 150 is coupled to the necker 100’s frame assembly and accepts a cue of beverage containers from a necking station via first transfer wheel 135 in order to inspect the container.
Furthermore, Applicant’s arguments do not fully address Leitzen ‘659 which teaches that the full inspection assembly is coupled to an upstream end of said necker machine {see [0044]-[0046], [0054] clearly stating that the inspection station is provided prior to necking.  Moreover, a conveyor connects (couples, as broadly claimed) Leitzen’s inspection station 200 to the necker machine 176 and its frame assembly as shown in Fig. 2 and discussed in [0044]-[0046]}. 
Applicant also argues that the combination of Leitzen ‘718 and Letizen ‘659 would not lead one of ordinary skill in the art to move the inspection assembly as claimed.  In response, Applicant has not addressed the specific rationale motivating the combination which is that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ‘718’s full inspection assembly (inspection station) that is incorporated within a downstream part of a necker machine 100 as detailed above such that the full inspection assembly is located on the upstream end of the necker machine 100 as taught by Leitzen ‘659 because doing so permits inspection of decorated containers, the quality of the metal forming of the sidewalls produced by the DI (draw and iron) process, and the open-ended container bodies (e.g. prior to necking) to identify denting from the trimmer or DI process as motivated by Leitzen ‘659 in [0045]-[0047].  Note also that Leitzen ‘718 also motivates such the inspector location change in [0074] stating that the inspection station 150 can be placed in any physical location prior to palletizing. Moreover such change in location would not alter the operation of the device particularly because Leitzen ‘718 has both in-feed and outfeed transfer wheels 135, 136 {Fig. 3, [0049], [0053]} that would, in the modified location, accept containers from upstream elements such as the decorator and conveyor and provide them to the necking machine stations of 101-110 of necking machine 100.
Claim Interpretation
This application includes several claim terms that are not being interpreted under 35 U.S.C. 112(f).  These claim terms are “necker machine frame assembly”, “infeed assembly”, “full inspection assembly”, “upstream inspection assembly”, “mounting assembly”, “sidewall damage inspection assembly”, “cut edge damage assembly”, “un-printed can inspection assembly”, “ejection assembly”, and “upstream ejection assembly”.  The rationale is that Applicant has not evidenced an intention to invoke 112(f) by utilizing “means” but has instead chosen the term “assembly” that connotes a structural arrangement and would otherwise be understood by one of ordinary skill in the art as designating structure rather than being a nonce term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 21-28 and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Leitzen ‘718 (US 2014/0253718A1).
Claim 21
	In regards to claim 21, Leitzen ‘718 discloses a necker machine {see Figs. 2 and 3 showing necking apparatus 100 discussed in [0040]-[0044]}, comprising:
a frame assembly having an upstream end and a downstream end {Necker machine `00 includes necking station modules 101-110 interconnected by transfer wheels 119, 120, 121, 131-133 and necessary support structures supporting the moving parts.  More specifically, a “frame assembly” to support the transfer wheels 119, 120, 121, 131-133 and necking statin modules 101-110 is necessarily present because these transfer wheels are counter-rotating moving elements that cannot operate without a support structure/frame assembly. As to upstream and downstream see the directional arrows in Figs. 2 and 3}; 
a plurality of processing stations coupled to the frame assembly defining a work path having an upstream end and a downstream end {Necker machine includes necking station modules 101-110 interconnected by transfer wheels 119, 120, 121, 131-133 and necessary support structures supporting the moving parts}; and
an infeed assembly including an inspection assembly directly coupled to the upstream end of the frame assembly {As to infeed assembly, see first transfer wheel 135 in Fig. 3 and [0072] which is part of an infeed assembly that also includes and in-feeds the inspection station 150 that includes inspection cameras 200a-c},
wherein the inspection assembly comprises a number of inspection devices

Claim 22
	In regards to claim 22, Leitzen ‘718 discloses wherein:
said number of inspection devices includes a sidewall damage inspection assembly and a cut edge damage inspection assembly {See the inspection station 150 cites above. For sidewall damage see [0050] in which the cameras 200a-c capture images of the entire circumference (sidewall) whereupon a software routine on computer system 204 determines the surface (sidewall) quality.  For cut edge damage inspection see [0014]-[016] and [0050]-[0053] discussing inspection for dents, wrinkles, splits and including for an image of the entire height of the container 10 from open end (where it was cut) to enclosed bottom portion};
said sidewall damage inspection assembly includes a camera {inspection station 150 includes cameras 200a-c as shown in Figs.3-5 and discussed in [0050], [0069], [0072])};
said cut edge damage inspection assembly includes a camera {inspection station 150 includes cameras 200a-c as shown in Figs.3-5 and discussed in [0050], [0069], [0072])};

Claim 23
In regards to claim 23, Leitzen ‘718 discloses wherein said cut edge damage inspection assembly camera is coupled to said dual-camera mount with sufficient spacing between said cut edge damage inspection assembly camera and said work path to provide a cut edge damage inspection assembly camera focal length {see [0014]-[016] and [0050]-[0053] discussing cut edge inspection including inspection for dents, wrinkles, splits based on an image of the entire height of the container 10 from open end (where it was cut) to enclosed bottom portion.  As to dual-camera mount see Figs. 4-6 in which two cameras are mounted adjacent to the work path and have a mounting position at the camera focal length in order for sharp images to be gathered by the cameras 200a-c.}.
Claim 24
In regards to claim 23, Leitzen ‘718 discloses wherein:
said sidewall damage inspection assembly camera is a dual-purpose camera; and said cut edge damage inspection assembly camera is a dual-purpose camera {see the citations and explanations above for claim 23.  Furthermore, the cameras 200a-c 
Claim 25
In regards to claim 25, Leitzen ‘718 discloses wherein:
said number of inspection devices includes a label verification assembly and an un-printed can inspection assembly {the inspection device 150 and cameras 200a-c gather images of the can/container for inspection whereupon a software routine on computer system 204 determines the surface quality.  For label verification note that [0048] states that the invention is “primarily aimed at detecting manufacturing defects exhibited by an aluminum bottle after labeling…” such that the surface quality inspection in [0050]-[0053] would be inspecting the label.  Likewise, the upstream decorator may have failed (e.g. run out of ink) such that the container/can is not printed.  As such the surface quality inspection in [0050]-[0053] would inspect such unprinted cans}; and
said inspection assembly includes a mounting assembly structured to couple each inspection device to said frame assembly {Figs. 4-6 show mounting structure for the cameras permitting the container to rotate such that all surfaces thereof are captured as per [0050], [0054]-[0056].  See also see [0017], [0060]-[0065] clarifying that the inspection is for a full 360° of the container}.
Claim 26
In regards to claim 26, Leitzen ‘718 discloses wherein: said mounting assembly includes a 360° mounting; said label verification assembly coupled to said mounting 
Claim 27
In regards to claim 27, Leitzen ‘718 discloses said mounting assembly 360° mounting is disposed adjacent said work path; said label verification assembly is structured to inspect a can body as the can body moves along the work path; and said un-printed can inspection assembly structured to inspect 360° about a can body as the can body moves along the work path {see Figs. 4-6 as well as well as cites and explanations above for claim 25}.
Claim 28
In regards to claim 28, Leitzen ‘718 discloses wherein said inspection assembly includes an ejection assembly structured to eject a deficient can body from said work path {see ejector in [0020], [0027], Fig. 6, [0070]-[0073]}.
Claim 30
In regards to claim 30, Leitzen ‘718 discloses wherein:
said inspection assembly includes a number of mounting assembly guides; and each mounting assembly guide is disposed adjacent an inspection device {instant specification [0119] broadly defines “mounting assembly guides” as guiding the containers near to but not in contact with the inspection devices which is satisfied by a variety of elements in Leitzen ‘718 such as the indexer 154 that transports the containers through the inspection process as discussed in [0053]-[0056] or transfer wheels 135, 136 such that the containers are close to but not in contact with the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Leitzen ‘718 (US 2014/0253718A1) and Leitzen ‘659 (US 2017/0334659 A1).
Claim 29
In regards to claim 29, Leitzen ‘718 discloses wherein said ejection assembly is positioned along the work path upstream of the processing stations {see ejector in [0020], [0027], Fig. 6, [0070]-[0073].
Although Leitzen ‘718 fully discloses an “upstream” ejection assembly note that should this element be limited or interpreted to be a location upstream of the necker machine then see Leitzen ‘659’s ejector in [0016], Fig. 14, [0052], [0054], [0071]-[0072] which is located upstream of the necking machine (and the processing stations).  In such a case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ‘718’s full inspection assembly (inspection station) that is incorporated within a downstream part of a necker machine 100 as detailed . 

Claim 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Leitzen ‘718 (US 2014/0253718A1) and Sones (US 2008/0291440 A1).
Claim 1
	In regards to claim 1, Leitzen ‘718 discloses an infeed assembly for a necker machine, said necker machine including a frame assembly, said necker machine frame assembly having an upstream end and a downstream end, said necker machine defining a work path having an upstream end and a downstream end {see Figs. 2 and 3 showing necking apparatus 100 discussed in [0040]-[0044].  Necker machine includes comprising: 
a full inspection assembly {see Fig. 3 and [0049], [0053], [0072] in which the inspection station 150 is coupled to the necker 100’s frame assembly and accepts a cue of beverage containers from a necking station via first transfer wheel 135 in order to inspect the container.  The inspection cameras 200a-c of inspection station 150 fully inspect all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0052], [0066]-[0069] mentioning elimination of blind spots which would permit a “full” inspection of the container}; and
said full inspection assembly structured to be coupled to said necker machine frame assembly {see Fig. 3. showing inspection station 150 coupled to the necker machine’s 100 frame assembly}.
Although Leitzen ‘718 anticipates the broadest reasonable interpretation of “full inspection assembly” in the original claims, the clarifying amendments to claim 3 as well as the cancellation of claims 6-13 result in change of interpretation for this term to the 
The term “full inspection assembly” in claims 1-20 was indefinite because the definition of this term in the instant specification ([0116]-[0117]) was at odds with and otherwise inconsistent with the claim language of claims 3 and 6-13.  The instant specification provides a rather comprehensive dictionary defining various claim terms including “full inspection assembly” as follows:
As used herein, a "full inspection assembly" 200
means an inspection assembly that is structured to perform
inspections for label verification, un-printed can, sidewall
damage, cut edge damage, bodymaker identification detection
and spray dot detection … including…”label verification assembly 201”, “un-printed can inspection assembly 202”, “sidewall damage inspection assembly 203”, “cut edge damage inspection assembly 204”, “bodymaker identification assembly 205, and “spray dot detection assembly” 206  See [0116], emphasis added.
…

Further, to be a "full inspection assembly" 200, as
used herein, all inspection devices 210 are disposed over a
limited portion of the work path 9. As used herein, a "limited
portion of the work path" means that the work path 9 along
which the full inspection assembly 200 is disposed and
structured to extend over no more than two adjacent vacuum
starwheels 32. That is, all inspection devices 210 are disposed
at no more than two adjacent vacuum starwheels 32. See [0117], emphasis added.

In summary, the specification sections above define the term “full inspection assembly” as having six inspection devices using six different assemblies 201-206 which are a label verification assembly, an un-printed can inspection assembly, sidewall damage inspection assembly, cut edge damage inspection assembly, bodymaker 
Applying art to this sharpened, lexicographical definition:  Leitzen ’718 discloses:
a label verification assembly; an un-printed can inspection assembly {the inspection device 150 and cameras 200a-c gather images of the can/container for inspection whereupon a software routine on computer system 204 determines the surface quality.  For label verification note that [0048] states that the invention is “primarily aimed at detecting manufacturing defects exhibited by an aluminum bottle after labeling…” such that the surface quality inspection in [0050]-[0053] would be inspecting the label.  Likewise, the upstream decorator may have failed (e.g. run out of ink) such that the container/can is not printed.  As such, the surface quality inspection in [0050]-[0053] inspects such unprinted cans}, 
a sidewall damage inspection assembly; a cut edge damage inspection assembly {See the inspection station 150 cites above. For sidewall damage see [0050] in which the cameras 200a-c capture images of the entire circumference (sidewall) whereupon a software routine on computer system 204 determines the surface (sidewall) quality.  For cut edge damage inspection see [0014]-[016] and [0050]-[0053] discussing inspection for dents, wrinkles, splits and including for an image of the entire height of the container 10 from open end (where it was cut) to enclosed bottom portion}; 


wherein the full inspection assembly is disposed at no more than two adjacent vacuum starwheels on the work path {See Figs. 4-6}.

Sones also teaches:
a bodymaker identification assembly {Figs  [0006] discussing body maker identifier 210 that identifies the bodymaker machine that made the defective container and which is recognized/identified as further discussed in [0013], [0015], Figs. 2, 6, 8, [0034], [0038], [0047]-[0055], [0063]-[0068]};  and 
a spray dot detection assembly {Figs. 2, 4, [0007],  [0039]-[0040]; [0034]-[0035] detecting color dot 220 that indicates which spray gun coasted the container in order to detect problems with such spraying for trace back to particular spray gun that sprayed the container.  See also Fig. 10, [0072]-[0074]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ’718’s inspection assembly which already inspects for a variety of defects (label verification, unprinted can, sidewall damage and cut edge damage) to also include inspection for bodymaker identification and spray dot detection using a bodymaker identification assembly and a spray dot detection assembly as taught by Sones because these identifications permit tracing back to the equipment (bodymaker machine and spray gun) that caused the defect for that particular container thereby increasing the ability to quickly and accurately troubleshoot the container production process. 

Claim 3
In regards to claim 3, Leitzen ‘718 discloses wherein:
said full inspection assembly includes a mounting assembly structured to couple the full inspection assembly to said necker machine frame assembly {see Fig. 4 clearly illustrating a mounting assembly for coupling the inspection devices 200a-c to the necker machine frame assembly of Figs. 2-3 while noting that the inspection cameras 200a-c of inspection station 150 fully inspect all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0052], [0066]-[0069] mentioning elimination of blind spots which would permit a complete image capture of the entire container sufficient to perform all of the inspection types of the full inspection assembly}.

Claim 4
In regards to claim 4, Leitzen ‘718 discloses:
said mounting assembly includes a number of mounting assembly guides; and each mounting assembly guide disposed adjacent an inspection device of the full inspection assembly {instant specification [0119] broadly defines “mounting assembly guides” as guiding the containers near to but not in contact with the inspection devices which is satisfied by a variety of elements in Leitzen ‘718 such as the indexer 154 that transports the containers through the inspection process as discussed in [0053]-[0056] or transfer wheels 135, 136.  See also Figs. 5 and 6}.



Claims 2, 5, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leitzen ‘718 (US 2014/0253718A1), Leitzen ‘659 (US 2017/0334659 A1), and Sones (US 2008/0291440 A1).
Claim 2
	In regards to claim 2: although Leitzen ‘718 and Sones render obvious a full inspection assembly incorporated into a necker machine as detailed above, Letizen ‘781’s inspection station 150 is located on the downstream end of the necker machine 100 and not on an upstream end.   As such, Leitzan ‘718 is not relied upon to disclose
wherein said full inspection assembly is an upstream inspection assembly.
Leitzen ‘659 is a highly analogous reference because it is directed to the same field of container necking (176) and inspection {abstract and Figs. 2-8} and solves a similar problem of inspection station location relative to the container manufacturing process as discussed below.  In Fig. 2 of Leitzen ‘659, a container manufacturing process is illustrated including container decorator 156 station and a necking machine 176 station.  
Leitzen ‘659 also teaches:
an infeed assembly {turret 206 and/or infeed rail 202 that takes the container body off the conveyor trackwork and feeds into inspection station 200 as per [0050]-[0053]} including a full inspection assembly {inspection camera station 200, Figs. 4-8; [0045]-[0053], [0063]-[0066] in which digital cameras 240 record images of the entire height and entire circumference to fully inspect the containers},
upstream end of said necker machine {see [0044]-[0046], [0054] clearly stating that the inspection station is provided after the decorating station 156 and prior to necking.  Moreover, a conveyor connects Leitzen’s inspection station 200 to the necker machine 176 as shown in Fig. 2 and discussed in [0044]-[0046]}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ‘718’s full inspection assembly (inspection station) that is incorporated within a downstream part of a necker machine 100 as detailed above such that the full inspection assembly is located on the upstream end of the necker machine 100 as taught by Leitzen ‘659 because doing so permits inspection of decorated containers, the quality of the metal forming of the sidewalls produced by the DI (draw and iron) process, and the open-ended container bodies to identify denting from the trimmer or DI process as motivated by Leitzen ‘659 in [0045]-[0047].  Note also that Leitzen ‘718 also motivates such the inspector location change in [0074] stating that the inspection station 150 can be placed in any physical location prior to palletizing. Moreover such change in location would not alter the operation of the device particularly because Leitzen ‘718 has both in-feed and outfeed transfer wheels 135, 136 {Fig. 3, [0049], [0053]} that would, in the modified location, accept containers from upstream elements such as the decorator and conveyor and provide them to the necking machine stations of 101-110 of necking machine 100.
Claim 5
In regards to claim 5, Leitzen ‘718 discloses:

said full inspection assembly first 
Leitzen ‘718 is not relied upon to disclose that the start-shaped transfers wheels 135, 136 of a necker machine utilize vacuum to hold the containers such that they are considered “vacuum starwheels”.
	Sones teaches that the transfer wheels used in a necker machine are typically vacuum starwheels as per [0039]-[0041] and particularly in [0040].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ‘718’s star-shaped transfer wheels 135, 136 to utilize vacuum such that they are considered vacuum starwheels as taught by Sones because the transfer wheels of Letizen ‘718 are in a necker machine and Sones clarifies that vaccum is typically applied in such necker machine starwheels to hold the container in place as it is conveyed toward a defect inspection station in [0040] and also because Leitzen ‘718 shows these star-shaped transfer wheels 135, 136 with what appear to be suction holes at the mating surface with the containers as illustrated in Fig. 4.

Independent Claim 14
	In regards to claim 14, Leitzen ‘718 discloses a necker machine {see Figs. 2 and 3 showing necking apparatus 100 discussed in [0040]-[0044]} comprising:
a frame assembly having an upstream end and a downstream end {see Figs. 2 and 3 showing necker machine 3 including necking station modules 101-110 interconnected by transfer wheels 119, 120, 121, 131-133 and necessary support structures supporting the moving parts.  More specifically, a “frame assembly” to support the transfer wheels 119, 120, 121, 131-133 and necking statin modules 101-110 is necessarily present because these transfer wheels are counter-rotating moving elements that cannot operate without a support structure/frame assembly. As to upstream and downstream see the directional arrows in Figs. 2 and 3.}; 
an infeed assembly including a full inspection assembly {see first transfer wheel 135 in Fig. 3 and [0072] which is part of an infeed assembly that also includes and in-feeds the inspection station 150 that includes inspection cameras 200a-c for fully inspecting all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0052], [0066]-[0069] mentioning elimination of blind spots which would permit a “full” inspection of the container}; and 
a full inspection assembly coupled to said necker machine frame assembly upstream end {see Fig. 3 and [0049], [0053], [0072] in which the inspection station 150 is coupled to the necker 100’s frame assembly and accepts a cue of beverage containers from a necking station via first transfer wheel 135 in order to inspect the container.  The inspection cameras 200a-c of inspection station 150 fully inspect all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0052], [0066]-
Although Leitzen ‘718 anticipates the broadest reasonable interpretation of “full inspection assembly” in the original claims, the clarifying amendments to claim 16 result in change of interpretation for this term to the lexicographical definition provided by Applicant in [0116]-[0117] of the instant application because it is no longer inconsistent with claim 16.  
The term “full inspection assembly” in claims 1-20 was indefinite because the definition of this term in the instant specification ([0116]-[0117]) was at odds with and otherwise inconsistent with the claim language of claims 3 and 6-13.  The instant specification provides a rather comprehensive dictionary defining various claim terms including “full inspection assembly” as follows:
As used herein, a "full inspection assembly" 200
means an inspection assembly that is structured to perform
inspections for label verification, un-printed can, sidewall
damage, cut edge damage, bodymaker identification detection
and spray dot detection … including…”label verification assembly 201”, “un-printed can inspection assembly 202”, “sidewall damage inspection assembly 203”, “cut edge damage inspection assembly 204”, “bodymaker identification 
…

Further, to be a "full inspection assembly" 200, as
used herein, all inspection devices 210 are disposed over a
limited portion of the work path 9. As used herein, a "limited
portion of the work path" means that the work path 9 along
which the full inspection assembly 200 is disposed and
structured to extend over no more than two adjacent vacuum
starwheels 32. That is, all inspection devices 210 are disposed
at no more than two adjacent vacuum starwheels 32. See [0117], emphasis added.

In summary, the specification sections above define the term “full inspection assembly” as having six inspection devices using six different assemblies 201-206 which are a label verification assembly, an un-printed can inspection assembly, sidewall damage inspection assembly, cut edge damage inspection assembly, bodymaker identification assembly, and spray dot detection assembly that are disposed at no more than two adjacent vacuum starwheels on the work path.
Applying art to this sharpened, lexicographical definition:  Leitzen ’718 discloses:
a label verification assembly; an un-printed can inspection assembly {the inspection device 150 and cameras 200a-c gather images of the can/container for inspection whereupon a software routine on computer system 204 determines the surface quality.  For label verification note that [0048] states that the invention is “primarily aimed at detecting manufacturing defects exhibited by an aluminum bottle after labeling…” such that the surface quality inspection in [0050]-[0053] would be inspecting the label.  Likewise, the upstream decorator may have failed (e.g. run out of ink) such that the container/can is not printed.  As such, the surface quality inspection in [0050]-[0053] inspects such unprinted cans}, 



wherein the full inspection assembly is disposed at no more than two adjacent vacuum starwheels on the work path {See Figs. 4-6}.
Sones is analogous art from the same field of container inspection in a container production environment that includes a necker.  See abstract, Figs. 1, 15; [0001]-[0002] which includes starwheels 400, a controller 1310 and color camera 110; [0032]-[0042] and citations below.
Sones also teaches:
a bodymaker identification assembly {Figs  [0006] discussing body maker identifier 210 that identifies the bodymaker machine that made the defective container and which is recognized/identified as further discussed in [0013], [0015], Figs. 2, 6, 8, [0034], [0038], [0047]-[0055], [0063]-[0068]};  and 
a spray dot detection assembly {Figs. 2, 4, [0007],  [0039]-[0040]; [0034]-[0035] detecting color dot 220 that indicates which spray gun coasted the container in order to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ’718’s inspection assembly which already inspects for a variety of defects (label verification, unprinted can, sidewall damage and cut edge damage) to also include inspection for bodymaker identification and spray dot detection using a bodymaker identification assembly and a spray dot detection assembly as taught by Sones because these identifications permit tracing back to the equipment (bodymaker machine and spray gun) that caused the defect for that particular container thereby increasing the ability to quickly and accurately troubleshoot the container production process. 

Claim 15
The rejection of claim 2 above applies mutatis mutandis to the corresponding limitations of claim 15.
Claim 16
In regards to claim 16, Leitzen ‘718 discloses wherein:
said full inspection assembly includes a mounting assembly structured to couple the full inspection assembly to said necker machine frame assembly {see Fig. 4 clearly illustrating a mounting assembly for coupling the inspection devices 200a-c (that gather all the images needed for a full inspection) to the necker machine frame assembly of Figs. 2-3}.
Claim 17
In regards to claim 17, Leitzen ‘718 discloses:
said mounting assembly includes a number of mounting assembly guides; and each mounting assembly guide disposed adjacent an inspection device of the full inspection assembly {instant specification [0119] broadly defines “mounting assembly guides” as guiding the containers near to but not in contact with the inspection devices which is satisfied by a variety of elements in Leitzen ‘718 such as the indexer 154 that transports the containers through the inspection process as discussed in [0053]-[0056] or transfer wheels 135, 136.  See also Figs. 5 and 6}.

Claim 18
The rejection of claim 5 above applies mutatis mutandis to the corresponding limitations of claim 18.

Claims 6-13 and 19-20. (Cancelled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Efner (US 20180024076 A1) is a highly relevant reference clearly disposing an inspection station 50 upstream of necker machine (in downstream equipment 66).  See. Figs. 1A, 12A, [0269]-[0270], [0343]. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486